Title: To George Washington from the New Hampshire General Court, 22 January 1776
From: New Hampshire General Court
To: Washington, George



Sir
Exeter [N.H.] 22d Jany 1776

We have just receiv’d your Excellency’s favor of yesterday’s date, for answer to which We beg leave to refer to the Inclos’d Letter, in which it may be observd Our Assembly had taken up the Matter of Advance Wages to the Soldiery destind for Canada in the same Manner as intended by the Massachusets Governmt.
We shall duely note Yr Excelleny’s kind Intention of refunding to this Colony the Money they advance as soon as the General Congress may remit you a sufficient supply; and We shall give the necessary Directions that all Accounts respecting these Matters may be correctly kept & proper Vouchers produc’d for the same. In behalf of the Council and Assembly I am Your Excellency’s most humble Servt

Meshech Weare president of the Council

